Opinion filed December 5, 2019




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-19-00339-CV
                                     __________

             JULIA NORWICH, Appellant/Cross-Appellee
                                         V.
   JACK N. MOUSA, LTD., DONALD S. BELT, AND PERMIAN
    HOSPITALITY GROUP, LLC, Appellees/Cross-Appellants


                    On Appeal from the 244th District Court
                             Ector County, Texas
                    Trial Court Cause No. C-16-02-0106-CV


                     MEMORANDUM OPINION
      Cross-Appellants have filed in this court a motion to dismiss their cross-
appeal. In the motion, Cross-Appellants indicate that they no longer desire to appeal
the trial court’s October 17, 2019 ruling. Therefore, in accordance with Cross-
Appellants’ request, we dismiss their cross-appeal. See TEX. R. APP. P. 42.1(a)(1).
        The motion to dismiss is granted, and the cross-appeal is dismissed. The
remainder of this appeal, as filed by Julia Norwich, remains active.


                                                                   PER CURIAM


December 5, 2019
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2